Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanaya et al. (US 2014/0186002).

Regarding Claim 1, Hanaya discloses a computer-implemented method for creating an Out of Body Experience (OBE) (See [0051] creating a feeling of having left his/her body) in a user through an augmented/virtual reality (AR/VR) system, the OBE comprising an exit state and a disembodiment state (See Fig 4 and [0040] HMD can build a realistic virtual reality by projecting images over an entire field of view of the user), the method comprising the steps of:

showing to the user his/her own body from the distanced viewpoints to induce an OBE disembodiment state (See [0051] the user can see his/her own body from the outside, causing a feeling of having left his/her body, see also [0128-0132]).

Regarding Claim 2, Hanaya further discloses the method of claim 1, wherein the OBE further comprises a re- entry state, the method further comprising the step of changing the user viewpoint from a distanced viewpoint to a body centered viewpoint to induce an OBE re-entry state (See Fig 8 and [0051] [0127] switching from a third person perspective to a first person perspective).

Regarding Claim 3, Hanaya further discloses the method of claim 1, wherein changing and/or showing a viewpoint to a user comprises changing and/or showing a real, virtual or augmented environment to the user, including the user’s own body (See [0051] “when switching from a first-person perspective to a third-person perspective in which he/she sees content in which his/her own profile appears, the user 2 can see his/her own body from outside, namely, experience a feeling of having left his/her body”, see also [0059] [0095]).



Regarding Claim 9, Hanaya further discloses the method of claim 8, wherein the auditory stimuli are provided via an audio system operatively interconnected to the haptic device and/or to the AR/VR system (See Fig 3, 70a earphones provided as part of the AR/VR system).

Regarding Claim 10, Hanaya further discloses the method of claim 9, wherein the auditory stimuli are provided by activating the audio system according to an auditory spatio-temporal pattern (See [0082] [0131-0132] the localized position of audio changes gradually so as to bridge the difference between the localized positions, reads on a spatio-temporal pattern, i.e., changing the auditory stimulus position over time).

Regarding Claim 12, Hanaya further discloses a system comprising: an AR/VR system configured to capture and show video information to a user about one of a movement or a position of the user (See Fig 4 and [0068-0071] capturing images of the user including gestures or close up image of the user; See [0096-0097] capturing and using images from a rear or side profile position of a users face/body); and a data processing apparatus operatively connected with the AR/VR system, the apparatus comprising a processor configured to perform the method of claim 1 (See Fig 4 [0067] [0083]).


Regarding Claim 15, Hanaya further discloses the system of claim 12, wherein the AR/VR system includes a body scanning system (See [0095] capturing upper half portion of users body).

Regarding Claim 16, Hanaya further discloses the system of claim 15, wherein the body scanning system comprises at least one, preferably a plurality of, live-recording camera(s) (See [0095] capturing upper half portions of users body using imaging lens 20a and 20b and imaging unit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-7, 11, 13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanaya et al. (US 2014/0186002) in view of Gallo et al. (US 2016/0238040).

Regarding Claim 4, Hanaya discloses the method of claim 1, but do not disclose further comprising: a step of providing haptic stimuli configured to provide tactile aspects of the illusion of at least one of an OBE exit state, an OBE disembodiment state, and an OBE re- entry state.
Gallo discloses that it was known to provide multimodal haptic feedback to a user with other AR/VR immersion devices such as audio or video to induce changes in bodily self-consciousness (See [0092], see also [0011] [0034-0035] [0091]).


	
Regarding Claim 5, Hanaya and Gallo disclose the method of claim 4, but do not explicitly disclose wherein the haptic stimuli are provided via a haptic device operatively connected with the AR/VR system.
OFFICIAL NOTICE is taken that it was notoriously well known for output devices to be operatively connected to a media output system in the arts of video distribution.
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Hanaya further with the notoriously known methos predictably resulting in the haptic stimuli being provided via a haptic device operatively connected with the AR/VR system by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of providing multiple outputs that are synchronized.


Regarding Claim 6, Hanaya and Gallo further disclose the method of claim 4, wherein the haptic stimuli are provided by activating the haptic device according to a spatio-temporal pattern of haptic stimulation on a user’s body (See Gallo [0036]).

Regarding Claim 7, Hanaya and Gallo further disclose the method of claim 4, wherein the haptic stimuli include a temperature change (See Gallo [0011] [0034]).

Regarding Claim 11, Hanaya discloses the method of claim 10, but does not explicitly disclose wherein the auditory spatio-temporal pattern is provided according to a spatio-temporal pattern of haptic stimulation.
Gallo discloses that it was known to provide multimodal haptic feedback to a user with other AR/VR immersion devices such as audio or video to induce changes in bodily self-consciousness (See [0092], see also [0011] [0034-0035] [0091]) and providing haptic stimulation according to temporal and contextual contstraints (See [0036]) .
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Hanaya with the known methods of Gallo predictably resulting the auditory spatio-temporal pattern is provided according to a spatio-temporal pattern of haptic stimulation by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of adding additional stimulus to create illusory extracorporeal self-location as suggested by Gallo.


Regarding Claim 13, Hanaya discloses the system of claim 12, but does not disclose further comprising: a haptic device configured to provide haptic stimuli to a user, wherein the data processing apparatus is operatively connected with the haptic device and comprises a processor configured to perform the method of claim 1.
Gallo discloses that it was known to provide multimodal haptic feedback to a user with other AR/VR immersion devices such as audio or video to induce changes in bodily self-consciousness (See [0092], see also [0011] [0034-0035] [0091]) and providing haptic stimulation according to temporal and contextual contstraints (See [0036]) .
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Hanaya with the known methods of Gallo predictably resulting in a haptic device configured to provide haptic stimuli to a user, wherein the data processing apparatus is operatively connected with the haptic device and comprises a processor configured to perform the method of claim 1 by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of adding additional stimulus to create illusory extracorporeal self-location as suggested by Gallo.

Regarding Claim 17, Hanaya and Gallo further disclose the system of claim 13, wherein the haptic device includes a device for providing a kinaesthetic haptic stimulus (See Gallo [0006] [0034]).



Regarding Claim 19, Hanaya and Gallo further disclose the system of claim 18, wherein the tactile displays are pneumatically or hydraulically operated (See Gallo [0038]).

Regarding Claim 20, Hanaya and Gallo further disclose the system of claim 18, wherein the tactile displays are configured to provide at least one of a force, a pressure, a vibration and a temperature change haptic stimulus (See Gallo [0011] [0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425